AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case                                                            FILED
                                       UNITED STATES DISTRICT CO                                                NOV 2 7 2019
                                            SOUTHERN DISTR1CT OF CALIFORNIA
             UNITED STATES OF AMERICA
                                  V.
             EDUVIGES AYALA-BELLO (1)
                                                                       Case Number:         3:19-CR-00735-AJB

                                                                    REBECCA FISH, FEDERAL DEFENDERS
                                                                    Defendant's Attorney
USM Number

•-
THE DEFENDANT:
0    pleaded guilty to count(s)

~    was found guilty on count(s)           ONE (1) OF THE SECOND SUPERSEDING INFORMATION
     after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                   Count
8:1325(A)(l )- Improper Entry By An Alien (Misdemeanor}                                                                  lss




    The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0    The defendant has been found not guilty on count(s)

0    Count(s)   remaining                                      is           dismissed on the motion of the United States.
                --------------
~    Assessment : $10.00 - REMITTED


     JVTA Assessment*:$

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~    No fine                  •        Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. ANTHONY J.
                                                                    UNITED STATES
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                EDUVIGES AYALA-BELLO (1)                                                  Judgment - Page 2 of 2
CASE NUMBER:              3: 19-CR-00735-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served as to count 1ss




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             AM.               on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.
      ------------


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                   3:19-CR-00735-AJB
